Case 3:19-bk-33999-SHB    Doc 21 Filed 02/27/20 Entered 02/27/20 10:30:59     Desc
                          Main Document    Page 1 of 11


           IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                    EASTERN DISTRICT OF TENNESSEE

In re
                                                 Case No. 3:19-bk-33999-SHB
LONNIE CURTIS VIA                                Chapter 7

                 Debtor


                              MEMORANDUM



APPEARANCES:     GWENDOLYN M. KERNEY, ESQ.
                  Post Office Box 228
                  Knoxville, Tennessee 37901
                  Chapter 13 Trustee



                 LONNIE CURTIS VIA
                  3740 Bent Road
                  Kodak, Tennessee 37764
                  Pro se Debtor




SUZANNE H. BAUKNIGHT
UNITED STATES BANKRUPTCY JUDGE
Case 3:19-bk-33999-SHB               Doc 21 Filed 02/27/20 Entered 02/27/20 10:30:59                           Desc
                                     Main Document    Page 2 of 11


         The Court entered an Order on January 9, 2020 [Doc. 12], directing Debtor to appear on

February 19, 2020, and show cause why his case should not be dismissed and, as authorized by

11 U.S.C. § 349(a), incorporating therein 11 U.S.C. § 109(g), why the Court should not impose a

five-year bar against the filing of a bankruptcy case by Debtor under any chapter of Title 11 for

his repeated and willful failure to abide by orders of this Court or otherwise comply with the

provisions of the Bankruptcy Code. Thereafter, the Court entered an Amended Order on January

24, 2020 [Doc. 18], granting the Amended Motion by Chapter 13 Trustee to Dismiss Case With

Prejudice (“Amended Motion to Dismiss”) filed by Gwendolyn M. Kerney, Chapter 13 Trustee,

on January 17, 2020 [Doc. 14], and scheduling for February 19, 2020, the request of the Chapter

13 Trustee for the imposition of a five-year bar against Debtor filing a bankruptcy case under any

chapter of the Bankruptcy Code. Counsel for the Chapter 13 Trustee appeared at the February

19, 2020 hearing; however, Debtor did not file a response or appear either at the January 22,

2020 or February 19, 2020 hearings.

                                           I. FINDINGS OF FACT

         The record reflects the following undisputed facts. Since 2002, Debtor has filed eleven

bankruptcy cases, either individually or jointly with his spouse, Staci Gail Dickerson Via. 1 Of

those, ten 2 were Chapter 13 cases that were dismissed for non-compliance with a requirement of

the Bankruptcy Code and/or a failure to comply with Orders of the Court:

1
  Although Staci Gail Dickerson Via is not a party to this case, the Court takes notice and references the information
contained in the Amended Motion to Dismiss concerning Ms. Via’s bankruptcy cases: (1) Case No. 02-38557 filed
in the Western District of Tennessee on November 5, 2002, and dismissed on January 10, 2003; (2) Case No. 3:08-
bk-33663-rs filed pro se on August 26, 2008, and dismissed October 2, 2008; (3) Case No. 3:08-bk-35384-rs filed pro
se on November 26, 2008, and dismissed January 9, 2009; (4) Case No. 3:09-bk-31047-rs filed pro se on February
27, 2009, and dismissed April 2, 2009; (5) Case No. 3:10-bk-30095-rs filed pro se on January 11, 2010, and dismissed
on February 16, 2010; (6) Case No. 3:10-bk-33049-rs filed pro se on June 28, 2010, and dismissed August 12, 2010;
(7) Case No. 3:12-bk-32172-rs filed pro se on May 24, 2012, and dismissed with a 365-day bar on July 12, 2012; and
(8) Case No. 3:15-bk-32403-SHB filed pro se on August 7, 2015, and dismissed September 9, 2015.
2
 Debtor and Staci Gail Via, through counsel, jointly filed Case No. 3:03-bk-32119-rs on April 16, 2003, and received
a Chapter 7 discharge on November 6, 2003 [Doc. 13].
Case 3:19-bk-33999-SHB           Doc 21 Filed 02/27/20 Entered 02/27/20 10:30:59                   Desc
                                 Main Document    Page 3 of 11


                (1) Debtor and Staci Dickerson Via, through counsel, jointly filed Case No. 3:02-

        bk-31347-rs on March 13, 2002. Debtor did not pay the filing fee and failed to make a

        plan payment within thirty days as required by 11 U.S.C. § 1326(a)(1), resulting in

        dismissal on May 3, 2002 [Doc. 9].

                (2) Debtor and Stacy Gail Via, through counsel, jointly filed Case No. 02-38557

        in the Western District of Tennessee on November 5, 2002. Debtor did not pay the filing

        fee and failed to attend the meeting of creditors, resulting in dismissal on January 10,

        2003.

                (3) Debtor and Staci Gail Dickerson, through counsel, jointly filed Case No. 3:07-

        bk-30256-rs, on January 29, 2007. Debtor did not pay the filing fee and failed to make a

        plan payment within thirty days as required by 11 U.S.C. § 1326(a)(1), resulting in

        dismissal on March 8, 2007 [Doc. 19].

                (4) Debtor and Staci G. Dickerson, through counsel, jointly filed Case No. 3:07-

        bk-31393-rs on May 1, 2007. Debtor failed to pay the filing fee as directed by an Order

        entered May 3, 2007 [Doc. 15], resulting in dismissal on May 21, 2007 [Doc. 23].

                (5) Debtor, pro se, filed Case No. 3:12-bk-35153-rs on December 28, 2012.

        Debtor failed (i) to file the required bankruptcy statements and schedules referenced in

        the Order Regarding Certain Unfiled Documents entered December 31, 2012 3 [Doc. 5];

        (ii) to file a declaration under penalty of perjury describing the exigent circumstances that

        merited a waiver of the credit counseling briefing requirement of 11 U.S.C. § 109(h)(1)

        as directed by an Order entered January 3, 2013 [Doc. 9]; (iii) to pay the filing fee as



3
 Debtor did not file the Statement of Current Monthly Income and Disposable Income Calculation; Statement
Regarding Payment Advices; and Chapter 13 Plan.
Case 3:19-bk-33999-SHB             Doc 21 Filed 02/27/20 Entered 02/27/20 10:30:59                          Desc
                                   Main Document    Page 4 of 11


        directed by an Order entered January 3, 2013 [Doc. 8]; and (iv) to appear at the hearing

        held on the January 3, 2013 Order and the Court’s show cause order entered January 17,

        2013 [Doc. 11], resulting in dismissal on January 30, 2013 [Doc. 15].

                 (6) Debtor, pro se, filed Case No. 3:14-bk-31206-rs on April 11, 2014. Debtor

        failed (i) to file the required bankruptcy statements and schedules referenced in the Order

        Regarding Certain Unfiled Documents entered April 14, 2014 4 [Doc. 6]; (ii) to file a

        declaration under penalty of perjury describing the exigent circumstances that merited a

        waiver of the credit counseling briefing requirement of 11 U.S.C. § 109(h)(1) as directed

        by an Order entered April 15, 2014 [Doc. 7]; (iii) to pay the filing fee as directed by the

        April 15, 2014 Order; and (iv) to appear at the hearing held on the Court’s directive in the

        April 15, 2014 Order, resulting in dismissal on April 30, 2014 [Doc. 13].

                 (7) Debtor, pro se, filed Case No. 3:15-bk-30840-SHB on March 19, 2015.

        Debtor failed (i) to file the required bankruptcy statements and schedules referenced in

        the Order Regarding Certain Unfiled Documents entered March 20, 2015 5 [Doc. 6]; (ii)

        to file a Certificate of Credit Counseling; (iii) to pay the filing fee as directed by an Order

        entered March 23, 2015 [Doc. 6]; and (iv) to appear at the hearing held on the Court’s

        show cause orders entered March 23, 2015 [Doc. 10], and April 7, 2015 [Doc. 13],

        respectively, resulting in dismissal on April 24, 2015 [Doc. 17].

                 (8) Debtor and Staci Gail Dickerson, pro se, jointly filed Case No. 3:15-bk-



4
 Debtor did not file the Statement of Financial Affairs; Summary of Schedules; Statement of Current Monthly Income
and Disposable Income Calculation; Schedules A through J; Statement Regarding Payment Advices; and Chapter 13
Plan.
5
  Debtor did not file the Statement of Financial Affairs; Summary of Schedules; Statistical Summary of Certain
Liabilities and Related Data; Statement of Current Monthly Income and Disposable Income Calculation; Schedules A
through J; Statement Regarding Payment Advices; and Chapter 13 Plan.
Case 3:19-bk-33999-SHB             Doc 21 Filed 02/27/20 Entered 02/27/20 10:30:59                          Desc
                                   Main Document    Page 5 of 11


        32757-SHB on September 11, 2015. Debtor failed (i) to file the required bankruptcy

        statements and schedules referenced in the Order Regarding Certain Unfiled Documents

        entered September 15, 2015 6 [Doc. 6]; (ii) to file the Certificate of Credit Counseling;

        (iii) to pay the filing fee as directed by an Order entered September 15, 2015 [Doc. 6];

        (iv) to appear at the hearing held on the Court’s show cause orders entered September 15,

        2015 [Doc. 7], and September 29, 2015 [Doc. 12], respectively, including a directive to

        appear and show cause why the case should not be dismissed with a 180-day bar; and (v)

        to appear at the hearing held on the Motion by Chapter 13 Trustee to Dismiss Case with

        Prejudice and Notice of Hearing filed October 5, 2015 [Doc. 16], resulting in dismissal

        on October 22, 2015, and imposition of a two-year bar against either Debtor re-filing a

        case under the Bankruptcy Code as requested by the Chapter 13 Trustee [Doc. 27].

                 (9) Debtor and Staci Gail Dickerson, pro se, jointly filed Case No. 3:19-bk-

        31115-SHB on April 8, 2019. Debtor failed (i) to obtain the required pre-petition credit

        counseling briefing; (ii) to file an amended plan and certificate of service as directed by

        an Order entered April 25, 2019 [Doc. 28]; and (iii) to appear at the hearing held May 8,

        2019, on the Court’s show cause order entered April 23, 2019 [Doc. 13], and the Notice

        of Hearing for the Trustee’s Motion to Dismiss filed on April 10, 2019 [Doc. 7], resulting

        in dismissal on May 14, 2019 [Doc. 36].

                 (10) Debtor, pro se, filed Case No. 3:19-bk-33999-SHB on December 19, 2019.

        Debtor failed (i) to file the required bankruptcy statements and schedules referenced in




6
 Debtor did not file the Statement of Financial Affairs; Summary of Schedules; Statement of Current Monthly Income
and Calculation of Commitment Period (Official Form B 22C-1); Statement Regarding Payment Advices; and Chapter
13 Plan. Although not referenced in the September 15, 2015 Order docketed as document 6, Debtors also did not file
Schedules C, G, or H. Additionally, the Schedules A, B, D, E, F, I, and J filed by Debtors were in blank and were
addressed in the September 15, 2015 Order docketed as document 7.
Case 3:19-bk-33999-SHB             Doc 21 Filed 02/27/20 Entered 02/27/20 10:30:59                         Desc
                                   Main Document    Page 6 of 11


        the Notice of Additional Documents to Be Filed dated December 30, 2019 7 [Doc. 8]; (ii)

        to file the Certificate of Credit Counseling; (iii) to pay the filing fee as directed in the

        Order entered December 20, 2019 [Doc. 5]; (iv) to appear at the hearing on the Chapter

        13 Trustee’s Amended Motion to Dismiss, resulting in dismissal on January 22, 2020

        [Doc. 16]; and (v) to appear at the evidentiary hearing held February 19, 2020, on the

        Court’s January 9, 2020 Order [Doc. 12] and the prejudice aspect of the Chapter 13

        Trustee’s Amended Motion to Dismiss, both of which included a prospective five-year

        bar.

                                     II. CONCLUSIONS OF LAW

        Bankruptcy courts “may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). Concerning dismissal,

pursuant to 11 U.S.C. § 349(a), “[u]nless the court, for cause, orders otherwise, . . . dismissal of a

case under this title [does not] prejudice the debtor with regard to the filing of a subsequent

petition under this title, except as provided in section 109(g) of this title.” Section 109(g), which

addresses debtor eligibility, expressly states that an individual may not be a debtor if he or she

“has been a debtor in a case pending under this title at any time in the preceding 180 days if – the

case was dismissed by the court for willful failure of the debtor to abide by orders of the court, or

to appear before the court in proper prosecution of the case.” Thus, under this statutory

authority, the Bankruptcy Code imposes its own 180-day bar against re-filing by a debtor who

has willfully failed to comply with court orders or appear before the Court, and it provides the

Court with the authority to issue orders necessary to carry out the provisions of the Code,


7
 Debtor did not file the Statement Regarding Payment Advices; Schedules A/B through J; Declaration About
Schedules; Summary of Assets and Liabilities and Certain Statistical Information; Statement of Financial Affairs;
Chapter 13 Statement of Current Monthly Income and Calculation of Commitment Period (Form 122C-1); and/or
Chapter 13 Plan
Case 3:19-bk-33999-SHB         Doc 21 Filed 02/27/20 Entered 02/27/20 10:30:59                  Desc
                               Main Document    Page 7 of 11


including dismissing a case with prejudice for cause.

       One form of “cause” is bad faith. Under § 1325(a)(3) and (7), debtors are required to file

and proceed in their cases in good faith, and likewise, to propose their plans in good faith, with

an almost identical standard as cases concerning good faith and dismissal under § 1307(c). In re

Hall, 346 B.R. 420, 426 (Bankr. W.D. Ky. 2006). Whether a debtor has filed in bad faith

requires examination of the totality of the circumstances and is based on past and present

circumstances. Laguna Assocs. Ltd. P’ship v. Aetna Cas. & Surety Co. (In re Laguna Assocs.

Ltd. P’ship), 30 F.3d 734, 738 (6th Cir. 1994); In re Glenn, 288 B.R. 516, 519-20 (Bankr. E.D.

Tenn. 2002).

       Courts generally focus on the following factors when determining good faith:

       (1) the debtor’s income; (2) the debtor’s living expenses[;] (3) the debtor’s attorney
       fees; (4) the expected duration of the Chapter 13 plan; (5) the sincerity with which
       the debtor has petitioned for relief under Chapter 13; (6) the debtor’s potential for
       future earning; (7) any special circumstances the debtor may be subject to, such as
       unusually high medical expenses; (8) the frequency with which the debtor has
       sought relief before in bankruptcy; (9) the circumstances under which the debt was
       incurred; (10) the amount of payment offered by debtor as indicative of the debtor's
       sincerity to repay the debt; (11) the burden which administration would place on
       the trustee; and (12) the statutorily-mandated policy that bankruptcy provisions be
       construed liberally in favor of the debtor.

Soc’y Nat’l Bank v. Barrett (In re Barrett), 964 F.2d 588, 592 (6th Cir. 1992). Other relevant

factors include “the accuracy of the plan’s statements of the debts, expenses and percentage

repayment of unsecured debt[,] and whether any inaccuracies are an attempt to mislead the

court[.]” Hardin v. Caldwell (In re Caldwell), 851 F.2d 852, 859 (6th Cir. 1988) (citation

omitted). Courts also look to the following:

       the nature of the debt, including the question of whether the debt would be
       nondischargeable in a Chapter 7 proceeding; the timing of the petition; how the
       debt arose; the debtor’s motive in filing the petition; how the debtor’s actions
       affected creditors; the debtor’s treatment of creditors both before and after the
       petition was filed; and whether the debtor has been forthcoming with the
Case 3:19-bk-33999-SHB          Doc 21 Filed 02/27/20 Entered 02/27/20 10:30:59                   Desc
                                Main Document    Page 8 of 11


       bankruptcy court and the creditors.

Alt v. United States (In re Alt), 305 F.3d 413, 419 (6th Cir. 2002) (citation omitted). Weighing

these factors ─ “which ‘may circumstantially reflect the debtor’s motivation, and ultimately his

“good faith,”’ in seeking relief under chapter 13” ─ assists courts in determining whether “the

debtor’s purpose in filing for chapter 13 relief is consistent with the underlying purpose and

spirit of chapter 13 – i.e., financial ‘rehabilitation through repayment of debt’ – [and if] the filing

is likely in good faith.” Condon v. Brady (In re Condon), 358 B.R. 317, 326 (B.A.P. 6th Cir.

2007) (internal citations omitted).

       “While multiple filings are not, in and of themselves, improper or indicative of bad faith,

a history of multiple filings and dismissals may be construed as bad faith.” Cusano v. Klein (In

re Cusano), 431 B.R. 726, 735 (B.A.P. 6th Cir. 2010) (citing In re Glenn, 288 B.R. at 520).

       Bad faith can be demonstrated in a variety of ways, including serial filings with
       failure to make plan payments. In re Grischkan, 320 B.R. 654, 661 (Bankr. N.D.
       Ohio 2005). Other indicators include serial filers who “repeatedly [seek] the
       protections of the Bankruptcy Code in an effort to thwart the foreclosure efforts of
       [creditors]”, and those who “frustrate[] the bankruptcy process,” such as by failing
       to pay filing fees in installments and produce required documents.” In re Lee, 467
       B.R. 906, 919 (B.A.P. 6th Cir. 2012); see also In re Morris, No. 3:10-BK-04143,
       2010 WL 3943927, at *9-10 (Bankr. M.D. Tenn. Oct. 6, 2010) (failure to pay filing
       fee or file certificate of credit counseling were two of the facts in the court’s
       decision to dismiss with prejudice). Repetition of the same conduct “strengthens
       the inference that the conduct was deliberate,” and the court will “infer from a
       pattern of dismissals and refilings in unchanged circumstances willful failure to
       abide by orders of the court and an abuse of the bankruptcy process.” In re
       Nelkovski, 46 B.R. 542, 544 (Bankr. N.D. Ill. 1985).

In re Wilcoxon, No. 18-62228-rk, 2018 WL 6016540, at *3 (Bankr. N.D. Ohio Nov. 15, 2018).

       Although courts must find that imposition of a particular sanction is “commensurate with

the egregiousness of the conduct,” the purpose of adding § 109(g) was to address abuse of the

system, including “the filing of meritless petitions in rapid succession to improperly obtain the

benefit of the Bankruptcy Code’s automatic stay provisions as a means of avoiding foreclosure
Case 3:19-bk-33999-SHB         Doc 21 Filed 02/27/20 Entered 02/27/20 10:30:59                 Desc
                               Main Document    Page 9 of 11


under a mortgage or other security interest.” In re Cline, 474 B.R. 789 (Table), No. 11-8075,

2012 WL 1957935, at *7 (B.A.P. 6th Cir. June 1, 2012) (citations omitted).

       “Where there exists a multiplicity of factors which would be sufficient to meet the
       cause requirement of § 1307, the cumulative effect will be considered in
       determining whether there exists sufficient cause for dismissal with prejudice
       pursuant to § 349(a).” Casse v. Key Bank Nat’l Ass’n (In re Casse), 198 F.3d 327,
       335 (2d Cir. 1999) (quoting In re Martin-Trigona, 35 B.R. 596, 601 (Bankr.
       S.D.N.Y. 1993)). Additionally, when “cause” exists to dismiss a bankruptcy case,
       the length of time a debtor is barred from refiling is a matter committed to the
       bankruptcy court’s discretion.

In re Jordan, 598 B.R. 396, 408 (Bankr. E.D. La. 2019).

       Thus, if there is sufficient cause, courts have the authority under 11 U.S.C. §§ 105(a) and

349(a) to sanction abusive debtors with a prohibition against filing for more than the 180 days set

forth in § 109(g)(1). In re Cusano, 431 B.R. at 737; see also In re Jordan, 598 B.R. at 408-09

(“[T]he majority of courts – including the Second Circuit, Fourth Circuit, Sixth Circuit

Bankruptcy Appellate Panel, and Eight Circuit Bankruptcy Appellate Panel – considering this

issue have ruled that the bankruptcy court has the power and authority to prohibit serial filers

from filing petitions beyond the scope of the 180-day period by virtue of sections 349(a) and

105(a).” (citations omitted)); In re Henderson, No. 12-50376, 2012 WL 4498887, at *1–2

(Bankr. S.D. Ohio May 4, 2012) (stating that while “only egregious behavior that demonstrates

bad faith and prejudices creditors will warrant a permanent bar from refiling,” a debtor who had

filed four prior Chapter 13 cases that had been dismissed and had received discharges in two

Chapter 7 cases was a serial filer whose bankruptcy cases “had the effect of staying creditor’s

[sic] attempts to collect what they [were] owed repeatedly for almost two decades,” resulting in

her being permanently enjoined from filing another case or receiving a discharge of the debts

scheduled in that case).

       As confirmed by these authorities, dismissal with prejudice requires cause, and imposing
Case 3:19-bk-33999-SHB         Doc 21 Filed 02/27/20 Entered 02/27/20 10:30:59                     Desc
                               Main Document    Page 10 of 11


a five-year bar is reserved for the most egregious of cases. See, e.g., In re Jordan, 598 B.R. at

411 (imposing a five-year bar after finding that “a review of Debtor’s past filings provides

evidence to prove that Debtor’s failures were intentional and willful”); In re Wilcoxon, 2018 WL

6016540, at *3 (imposing a five-year bar because the debtor “repeatedly demonstrated that he

does not take the foundational requirements of bankruptcy filings seriously” by continually

frustrating creditors, not providing proof that he took the pre-petition credit counseling briefing,

and not making any filing fee payments in his cases).

       Here, based on a totality of circumstances, the Court finds that cause exists to impose

such a bar. Debtor has a long history of multiple filings and dismissals based on his failure to

comply with the threshold requirements of the Bankruptcy Code and orders of this Court, and the

Court finds that his failures to do so were willful and intentional. Debtor apparently did not learn

from the two-year bar imposed by this Court in 2015. This is Debtor’s eleventh case since 2002,

and only one of those cases resulted in a discharge (Case No. 3:03-bk-32119-rs). Debtor did not

dispute the averments of the Chapter 13 Trustee in her Amended Motion to Dismiss that his

mortgage arrearage has increased from $11,529.26 to $16,237.18. [See Doc. 14.] Further, the

Court takes judicial notice that the record shows that the mortgage balance appears to have

increased from $204,276.39 in 2007 [Claim No. 5-1, filed February 21, 2007, in Case No. 3:07-

bk-30256-rs] to $374,286.32 in 2019 [Claim No. 2-1, filed April 30, 2019, in Case No. 3:19-bk-

31115-SHB].

       Debtor has neither paid the filing fee in any case filed under Chapter 13 (i.e., ten cases)

nor has he taken (or at least he has failed to provide proof that he has taken) the pre-petition

credit counseling briefing required by 11 U.S.C. § 109(h). In the last six cases filed, all of which

were filed pro se, Debtor failed to file any of the documents required by 11 U.S.C § 521.
Case 3:19-bk-33999-SHB         Doc 21 Filed 02/27/20 Entered 02/27/20 10:30:59                Desc
                               Main Document    Page 11 of 11


Additionally, Debtor has failed to appear for any hearing on the Chapter 13 Trustee’s various

motions to dismiss or any of the Court’s orders to appear and show cause in any of his cases,

including, most recently, the February 19, 2020 hearing in this case, even though January 9, 2020

Order and the Chapter 13 Trustee’s Amended Motion to Dismiss both expressly warned Debtor

that the Court was considering a five-year bar against his refiling any case under any chapter of

the Bankruptcy Code.

       For the foregoing reasons, the Court finds that Debtor’s failure to abide by the

requirements of the Bankruptcy Code and orders of this Court, as well as his failure to appear

and properly prosecute any of his Chapter 13 bankruptcy cases, was intentional and willful, such

that imposition of a five-year bar against his refiling any case under any chapter of the Code is

appropriate. An Order consistent with this Memorandum will be entered.


FILED: February 27, 2020

                                              BY THE COURT

                                              s/ Suzanne H. Bauknight

                                              SUZANNE H. BAUKNIGHT
                                              UNITED STATES BANKRUPTCY JUDGE
